DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 09/10/2020. It is noted, however, that applicant has not filed a certified copy of the TW109131091 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020 and 09/09/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 20190145834 A1).Regarding claim 12:Nakamura teaches (e.g. FIGS. 3-4 and 13) a calibration method for a sensing device, the sensing device comprising a multi-sensor integrated single chip and a processing circuit (13b - [0045] or the processing device mentioned in [0012]), the multi-sensor integrated single chip comprising a temperature sensor (12c / temperature sensor of 12a / temperature sensor of 12b), a pressure sensor (12b), and a first environmental sensor (humidity sensor 12a or gas sensor 13a), and the calibration method comprising:
by the processing circuit, driving the temperature sensor to sense temperature and generating a first sensed temperature value ([0056]-[0057], [0060], [0062], [0076]); 
by the processing circuit, driving the first environmental sensor to operate, and driving the temperature sensor to sense temperature, and generating a second sensed temperature value ([0056]-[0057], [0060], [0062], [0076]); 
by the processing circuit, driving the pressure sensor to sense pressure and generating a sensed pressure value (e.g. [0073]-[0074]); and 
by the processing circuit, obtaining at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value and correcting the sensed pressure value according to the at least one temperature calibration parameter to generate a calibrated pressure value ([0050], [0055], [0073]-[0074])
Regarding claim 14:Nakamura teaches all the limitations of claim 12, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the first environmental sensor (humidity sensor 12a or gas sensor 13a) is a humidity sensor or a gas sensor, and the sensed first environmental state value is a relative humidity value or a gas-concentration value
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Park et al. (US 20140190237 A1).Regarding claim 1:Nakamura teaches (e.g. FIGS. 3-4 and 13) a sensing device comprising:
a processing circuit (13b - [0045] or the processing device mentioned in [0012]); and 
a multi-sensor integrated single chip electrically connected to the processing circuit and comprising: a substrate (11); a temperature sensor (12c / temperature sensor of 12a / temperature sensor of 12b) disposed on the substrate and configured to sense temperature; a pressure sensor (12b) disposed on the substrate and configured to sense pressure; and a first environmental sensor (humidity sensor 12a or gas sensor 13a) disposed on the substrate and configured to sense a first environmental state; 
wherein the processing circuit is configured to: obtain a first sensed temperature value from the temperature sensor ([0056]-[0057], [0060], [0062], [0076]); 
obtain a second sensed temperature value from the temperature sensor when the first environmental sensor operates ([0056]-[0057], [0060], [0062], [0076]); 
obtain a sensed pressure value from the pressure sensor (e.g. [0073]-[0074]); and 
obtain at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value and calibrate the sensed pressure value according to the at least one temperature calibration parameter to generate a calibrated pressure value ([0050], [0055], [0073]-[0074])Nakamura fails to explicitly teach:
obtaining the first temperature when the first environmental sensor does not operatePark teaches:
obtaining the first temperature when the first environmental sensor does not operate ([0038], [0046], [0102]-[0104]; Park doesn’t have an environmental, humidity, or gas sensor)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the first temperature when the first environmental sensor does not operate, as taught by Park, in the device of Nakamura since the environmental sensor (i.e. humidity or gas sensor) is not required to calibrate the pressure sensor for temperature.
Regarding claim 3:Nakamura and Park teach all the limitations of claim 1, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the first environmental sensor (humidity sensor 12a or gas sensor 13a) is a humidity sensor or a gas sensor, and the first environmental state is relative humidity or gas concentration
Regarding claim 6:Nakamura and Park teach all the limitations of claim 1, as mentioned above.Nakamura fails to teach:
wherein the at least one temperature calibration parameter comprises a first output offset calibration parameterPark teaches:
wherein the at least one temperature calibration parameter comprises a first output offset calibration parameter (e.g. abstract, [0041], [0045], [0046], [0101], [0104])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one temperature calibration parameter include an offset calibration parameter and a gain calibration parameter, as taught by Park, in the device of Nakamura to increase accuracy. Nakamura teaches calibration of the pressure sensor, but fails to explicitly teach that the calibration is done using offset and/or gain. By calibrating using both offset and gain, increased accuracy is achieved. 
Regarding claim 7:Nakamura and Park teach all the limitations of claim 1, as mentioned above.Nakamura fails to teach:
wherein the at least one temperature calibration parameter comprises a first output gain calibration parameterPark teaches:
wherein the at least one temperature calibration parameter comprises a first output gain calibration parameter (e.g. abstract, [0041], [0045], [0046], [0101], [0104])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one temperature calibration parameter include an offset calibration parameter and a gain calibration parameter, as taught by Park, in the device of Nakamura to increase accuracy. Nakamura teaches calibration of the pressure sensor, but fails to explicitly teach that the calibration is done using offset and/or gain. By calibrating using both offset and gain, increased accuracy is achieved.
Regarding claim 17:Nakamura teaches all the limitations of claim 12, as mentioned above.Nakamura fails to explicitly teach:
wherein the step of obtaining the at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value by the processing circuit comprises: by the processing circuit, obtaining a first output offset calibration parameter among the at least one temperature calibration parameter, wherein the first output offset calibration parameter corresponds to the first sensed temperature value and the second sensed temperature valuePark teaches:
wherein the step of obtaining the at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value by the processing circuit comprises: by the processing circuit, obtaining a first output offset calibration parameter among the at least one temperature calibration parameter, wherein the first output offset calibration parameter corresponds to the first sensed temperature value and the second sensed temperature value (e.g. abstract, [0041], [0045], [0046], [0101], [0104])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one temperature calibration parameter include an offset calibration parameter and a gain calibration parameter, as taught by Park, in the device of Nakamura to increase accuracy. Nakamura teaches calibration of the pressure sensor, but fails to explicitly teach that the calibration is done using offset and/or gain. By calibrating using both offset and gain, increased accuracy is achieved.
Regarding claim 18:Nakamura teaches all the limitations of claim 12, as mentioned above.Nakamura fails to explicitly teach:
wherein the step of obtaining the at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value by the processing circuit comprises: by the processing circuit, obtaining a first output gain calibration parameter among the at least one temperature calibration parameter, wherein the first output gain calibration parameter corresponds to the first sensed temperature value and the second sensed temperature valuePark teaches:
wherein the step of obtaining the at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value by the processing circuit comprises: by the processing circuit, obtaining a first output gain calibration parameter among the at least one temperature calibration parameter, wherein the first output gain calibration parameter corresponds to the first sensed temperature value and the second sensed temperature value (e.g. abstract, [0041], [0045], [0046], [0101], [0104])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one temperature calibration parameter include an offset calibration parameter and a gain calibration parameter, as taught by Park, in the device of Nakamura to increase accuracy. Nakamura teaches calibration of the pressure sensor, but fails to explicitly teach that the calibration is done using offset and/or gain. By calibrating using both offset and gain, increased accuracy is achieved.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Park et al. (US 20140190237 A1) and further in view of Ando et al. (US 20190310212 A1).Regarding claim 2:Nakamura and Park teach all the limitations of claim 1, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
the temperature sensor (12c / temperature sensor of 12a / temperature sensor of 12b) senses the temperature of the substrate (11)Nakamura fails to explicitly teach:
wherein the first environmental sensor comprises a first sensing element and a first heater, the first heater can generate thermal energy to raise the temperature of the first sensing element and the substrate (Nakamura explicitly teaches that the gas sensor element 13a generates heat; however, Nakamura fails to explicitly teach that 13a has a first sensing element and a first heater and also fails to teach that the humidity sensor element has a heater)Ando teaches:
wherein the first environmental sensor comprises a first sensing element and a first heater, the first heater can generate thermal energy to raise the temperature of the first sensing element and the substrate(Gas sensor - [0003], [0005]. Humidity sensor - e.g. [0006]-[0007], [0019], [0024])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first environmental sensor equipped with a sensing element and heater, as taught by Ando, in the device of Nakamura as thermal gas sensors and thermal humidity sensors are art-recognized equivalents to the gas sensor and humidity sensor of Ando. The examiner notes that the combination yields the device of Nakamura in which the humidity sensor and/or gas sensor are a thermal humidity sensor and/or thermal gas sensor (taught by Ando), respectively. This yields the humidity sensor and/or gas sensor each having a respective heater and sensing element.
Regarding claim 4:Nakamura and Park teach all the limitations of claim 1, as mentioned above.Nakamura also teaches:
wherein the processing circuit is further configured to: obtain a sensed first environmental state value (output of humidity sensor 12a or output of gas sensor 13a) from the first environmental sensor (humidity sensor 12a or gas sensor 13a)Nakamura fails to teach:
perform a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state valueAndo teaches:
perform a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state value (e.g. [0022], [0039], [0045]; i.e. Ando teaches calibrating the humidity sensor using the pressure sensor output and the temperature sensor output)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the environmental sensor output/value using the pressure sensor value, as taught by Ando, to increase accuracy. Ando teaches that the humidity sensor output can vary due to pressure changes. By calibrating the humidity sensor based on pressure, increase accuracy is achieved. The examiner notes that Nakamura and Park already teach that the pressure sensor output is calibrated. Thus, the calibration of the environmental state value/output is done using the calibrated pressure value.
Regarding claim 5:Nakamura, Park, and Ando teach all the limitations of claim 4, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the first environmental sensor is a humidity sensor (humidity sensor 12a), the first environmental state is relative humidity, and the sensed first environmental state value and the calibrated first environmental state value are relative humidity value

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Park et al. (US 20140190237 A1), in further view of Ando et al. (US 20190310212 A1), and in further view of Makaram et al. (US 20190033274 A1).Regarding claim 8:Nakamura and Park teach all the limitations of claim 1, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the multi-sensor integrated single chip further comprises a second environmental sensor (gas sensor 13a is the second environmental sensor and humidity sensor 12a is the first environmental sensor) disposed on the substrate (11), the second environmental sensor is configured to sense a second environmental state (output of gas sensor 13a), and the processing circuit is further configured to: obtain a sensed first environmental state value (output of humidity sensor 12a) from the first environmental sensor (humidity sensor 12a); and obtain a sensed second environmental state value (output of gas sensor 13a) from the second environmental sensor (gas sensor 13a)Nakamura fails to teach:
perform a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state value
perform a calculation using the calibrated first environmental state value to calibrate the sensed second environmental state value and generate a calibrated second environmental state valueAndo teaches:
perform a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state value (e.g. [0022], [0039], [0045]; i.e. Ando teaches calibrating the humidity sensor using the pressure sensor output and the temperature sensor output)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the first environmental sensor output/value using the pressure sensor value, as taught by Ando, to increase accuracy. Ando teaches that the humidity sensor output can vary due to pressure changes. By calibrating the humidity sensor based on pressure, increase accuracy is achieved. The examiner notes that Nakamura and Park already teach that the pressure sensor output is calibrated. Thus, the calibration of the environmental state value/output is done using the calibrated pressure value.Makaram teaches:
perform a calculation using the calibrated first environmental state value to calibrate the sensed second environmental state value and generate a calibrated second environmental state value (e.g. [0046], [0101]; i.e. Makaram teaches calibrating the gas sensor 30, [0090], output based on the humidity sensor output)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the second environmental sensor (gas sensor) output/value using the first environmental sensor (humidity sensor) output/value, as taught by Makaram, in the device of Nakamura to increase accuracy.
Regarding claim 9:Nakamura, Park, Ando, and Makaram teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Nakamura, Park, Ando, and Makaram teach:
wherein: the first environmental sensor is a humidity sensor (Nakamura - humidity sensor 12a), the first environmental state is relative humidity, and the sensed first environmental state value and the calibrated first environmental state value are relative humidity values, 
the second environmental sensor is a gas sensor (Nakamura - gas sensor 13a), the second environmental state is gas concentration, and the sensed second environmental state value and the calibrated second environmental state value are gas concentration values, and
 the processing circuit is further configured to: perform a calculation using the second sensed temperature value and the calibrated first environmental state value to compensate for a baseline resistance value of the second environmental sensor; and perform a calculation using the compensated baseline resistance value to calibrate the sensed second environmental state value and generate the calibrated second environmental state value (Makaram e.g. [0046], [0101]; i.e. Makaram teaches calibrating the gas sensor 30, [0090], output based on the humidity sensor output)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Park et al. (US 20140190237 A1), in further view of Ando et al. (US 20190310212 A1), in further view of Makaram et al. (US 20190033274 A1), and in further view of Tumpold (US 20200309678 A1).Regarding claim 10:Nakamura, Park, Ando, and Makaram teach all the limitations of claim 8, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the first environmental sensor (humidity sensor 12a) comprises a first sensing element (that of 12a which senses/transduces humidity) and the second environmental sensor (gas sensor 13a) comprises a second sensing element (that of 13a which senses/transduces the gas)Nakamura fails to teach:
wherein the first environmental sensor comprises a first heater, and the processing circuit is further configured to: drive the first heater to output first power; and drive the first heater to output second powerAndo teaches:
wherein the first environmental sensor comprises a first heater (Gas sensor - [0003], [0005]. Humidity sensor - e.g. [0006]-[0007], [0019], [0024])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first environmental sensor equipped with a heater, as taught by Ando, in the device of Nakamura as thermal gas sensors and thermal humidity sensors are art-recognized equivalents to the gas sensor and humidity sensor of Ando. Tumpold teaches:
the processing circuit is further configured to: drive the first heater to output first power; and drive the first heater to output second power ([0029], [0045]-[0046])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the heater to a first power and drive the heater to a second power, as taught by Tumpold, in the device of Nakamura to provide the two or more temperatures used during calibration. Additionally/alternatively, the multiple power levels of a heater taught by Tumpold is an art-recognized equivalent means for generating the multiple temperatures used in the calibration of Nakamura, Park, etc.
     Regarding the claim limitations of “wherein the first heater raises the temperature of the substrate, the temperature of the first sensing element, and the temperature of the second sensing element, wherein when the first heater outputs the first power, the temperature sensor operates, and the first sensed temperature value is obtained, and wherein when the first heater outputs the second power, the temperature sensor operates, and the second sensed temperature value is obtained”: these limitations are met by the above combination. Specifically, Nakamura and Park teach that the pressure sensor is calibrated for temperature using multiple temperatures. Nakamura teaches that the multiple temperatures are due to the heat generated by heat generating components (13, 13y, 13z, etc.); however, Nakamura fails to explicitly teach that the temperatures are due to powering the heat generating components at differing power levels. Thus, when using the multiple heater power levels of Tumpold, the sensing of the first and second temperature values of Nakamura (also taught by Park) are done at the first and second power levels, respectively.
Regarding claim 11:Nakamura, Park, Ando, and Makaram teach all the limitations of claim 8, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein: the first environmental sensor (humidity sensor 12a) comprises a first sensing element (that of 12a which senses/transduces humidity), the second environmental sensor (gas sensor 13a) comprises a second sensing element (that of 13a which senses/transduces the gas)Nakamura fails to teach:
the first environmental sensor comprises a first heater; the second environmental sensor comprises a second heater; the first heater and the second heater operate to raise the temperature of the substrate, the temperature of the first sensing element, and the temperature of the second sensing element, when the first heater operates and the second heater dose not operate, the temperature sensor operates to obtain the first sensed temperature value, and when the first heater and the second heater simultaneously operate, the temperature sensor operates to obtain the second sensed temperature valueAndo teaches:
the first environmental sensor comprises a first heater; the second environmental sensor comprises a second heater (Gas sensor - [0003], [0005]. Humidity sensor - e.g. [0006]-[0007], [0019], [0024])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first environmental sensor equipped with a first heater and the second environmental sensor equipped with a second heater, as taught by Ando, in the device of Nakamura as thermal gas sensors and thermal humidity sensors are art-recognized equivalents to the gas sensor and humidity sensor of Ando. The examiner notes that the combination yields the device of Nakamura in which the humidity sensor and gas sensor are a thermal humidity sensor and thermal gas sensor (taught by Ando), respectively. This yields the humidity sensor and gas sensor each having a respective heater.Tumpold teaches:
when the first heater operates and the second heater dose not operate, the first temperature is generated, and when the first heater and the second heater simultaneously operate, the second temperature is generated ([0091] - last sentence)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive only the first heater to generate the first temperature and drive both the first and second heaters to generate the second temperature, as taught by Tumpold, in the device of Nakamura to provide the two or more temperatures used during calibration. Additionally/alternatively, the generation of the first and second temperatures taught by Tumpold is an art-recognized equivalent means for generating the multiple temperatures used in the calibration of Nakamura, Park, etc.
     The limitations of “the first heater and the second heater operate to raise the temperature of the substrate, the temperature of the first sensing element, and the temperature of the second sensing element”, “the temperature sensor operates to obtain the first sensed temperature value”, and “the temperature sensor operates to obtain the second sensed temperature value” are met upon the above combination.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Ando et al. (US 20190310212 A1).Regarding claim 13:Nakamura teaches all the limitations of claim 12, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the first environmental sensor (humidity sensor 12a or gas sensor 13a) comprises a first sensing element (that of humidity sensor 12a or gas sensor 13a which senses/transduces humidity or gas, respectively), the processing circuit drives the temperature sensor to operate and generates the second sensed temperature value ([0056]-[0057], [0060], [0062], [0076])Nakamura fails to teach:
wherein the first environmental sensor comprises a first heater, and when the processing circuit drives the first heater to operate, the first temperature is generatedAndo teaches:
wherein the first environmental sensor comprises a first heater, and when the processing circuit drives the first heater to operate, the first temperature is generated (Gas sensor - [0003], [0005]. Humidity sensor - e.g. [0006]-[0007], [0019], [0024])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first environmental sensor equipped with a heater, as taught by Ando, in the method of Nakamura as thermal gas sensors and thermal humidity sensors are art-recognized equivalents to the gas sensor and humidity sensor of Ando. The examiner notes that the combination yields the device of Nakamura in which the humidity sensor and/or gas sensor are a thermal humidity sensor and/or thermal gas sensor (taught by Ando), respectively. This yields the humidity sensor and/or gas sensor each having a respective heater and sensing element.
Regarding claim 15:Nakamura teaches all the limitations of claim 12, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
by the processing circuit (13b - [0045] or the processing device mentioned in [0012]), driving the first environmental sensor (humidity sensor 12a or gas sensor 13a) to sense a first environmental state and generating a sensed first environmental state value (output of humidity sensor 12a or gas sensor 13a)Nakamura fails to teach:
by the processing circuit, performing a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state valueAndo teaches:
by the processing circuit, performing a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state value (e.g. [0022], [0039], [0045]; i.e. Ando teaches calibrating the humidity sensor using the pressure sensor output and the temperature sensor output)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the environmental sensor output/value using the pressure sensor value, as taught by Ando, to increase accuracy. Ando teaches that the humidity sensor output can vary due to pressure changes. By calibrating the humidity sensor based on pressure, increase accuracy is achieved. The examiner notes that Nakamura and Park already teach that the pressure sensor output is calibrated. Thus, the calibration of the environmental state value/output is done using the calibrated pressure value.
Regarding claim 16:Nakamura and Ando teach all the limitations of claim 15, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the first environmental sensor is a humidity sensor (humidity sensor 12a), and the first environmental state is relative humidity, and the sensed first environmental state value and the calibrated first environmental state value are relative humidity values

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Ando et al. (US 20190310212 A1) and in further view of Makaram et al. (US 20190033274 A1).Regarding claim 19:Nakamura teaches all the limitations of claim 12, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the multi-sensor integrated single chip further comprises a second environmental sensor (gas sensor 13a is the second environmental sensor and humidity sensor 12a is the first environmental sensor) configured to sense a second environmental state, and the calibration method further comprises: by the processing circuit, driving the first environmental sensor (humidity sensor 12a) to operate and obtaining a sensed first environmental state value (output of humidity sensor 12a); by the processing circuit, driving the second environmental sensor (gas sensor 13a) to operate and obtaining a sensed second environmental state value (output gas sensor 13a)Nakamura fails to teach:
by the processing circuit, performing a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state value; and 
by the processing circuit, performing a calculation using the calibrated first environmental state value to calibrate the sensed second environmental state value and generate a calibrated second environmental state valueAndo teaches:
by the processing circuit, performing a calculation using the calibrated pressure value and the second sensed temperature value to calibrate the sensed first environmental state value and generate a calibrated first environmental state value (e.g. [0022], [0039], [0045]; i.e. Ando teaches calibrating the humidity sensor using the pressure sensor output and the temperature sensor output)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the first environmental sensor output/value using the pressure sensor value, as taught by Ando, to increase accuracy. Ando teaches that the humidity sensor output can vary due to pressure changes. By calibrating the humidity sensor based on pressure, increase accuracy is achieved.Makaram teaches:
by the processing circuit, performing a calculation using the calibrated first environmental state value to calibrate the sensed second environmental state value and generate a calibrated second environmental state value (e.g. [0046], [0101]; i.e. Makaram teaches calibrating the gas sensor 30, [0090], output based on the humidity sensor output)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calibrate the second environmental sensor (gas sensor) output/value using the first environmental sensor (humidity sensor) output/value, as taught by Makaram, in the method of Nakamura to increase accuracy.
Regarding claim 20:Nakamura, Ando, and Makaram teach all the limitations of claim 19, as mentioned above.As combined in the claim 19 rejection above, Nakamura, Ando, and Makaram teach:
wherein the first environmental sensor is a humidity sensor (Nakamura - humidity sensor 12a), the first environmental state is relative humidity, and the sensed first environmental state value and the calibrated first environmental state value are relative humidity values,
 the second environmental sensor is a gas sensor (Nakamura - gas sensor 13a), the second environmental state is gas concentration, and the sensed second environmental state value and the calibrated second environmental state value are gas- concentration values, and 
the step of performing the calculation using the calibrated first environmental state value to calibrate the sensed second environmental state value and generate the calibrated second environmental state value comprises: by the processing circuit, performing a calculation using the second sensed temperature value and the calibrated first environmental state value to compensate for a baseline resistance value of the second environmental sensor; and by the processing circuit, performing a calculation using the compensated baseline resistance value to calibrate the sensed second environmental state value and generate the calibrated second environmental state value (Makaram e.g. [0046], [0101]; i.e. Makaram teaches calibrating the gas sensor 30, [0090], output based on the humidity sensor output)

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Ando et al. (US 20190310212 A1), in further view of Makaram et al. (US 20190033274 A1), and in further view of Tumpold (US 20200309678 A1).Regarding claim 21:Nakamura, Ando, and Makaram teach all the limitations of claim 19, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the second environmental sensor (gas sensor 13a) comprises a second sensing element (that of 13a which senses/transduces the gas), the first environmental sensor (humidity sensor 12a) comprises a first sensing element (that of 12a which senses/transduces humidity)
Nakamura fails to teach:
wherein the first environmental sensor comprises a first heater
by the processing circuit, driving the first heater to output a first power; and by the processing circuit, driving the first heater to output a second powerAndo teaches:
wherein the first environmental sensor comprises a first heater (Gas sensor - [0003], [0005]. Humidity sensor - e.g. [0006]-[0007], [0019], [0024])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first environmental sensor equipped with a heater, as taught by Ando, in the method of Nakamura as thermal gas sensors and thermal humidity sensors are art-recognized equivalents to the gas sensor and humidity sensor of Ando.Tumpold teaches:
by the processing circuit, driving the first heater to output a first power; and by the processing circuit, driving the first heater to output a second power ([0029], [0045]-[0046])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the heater to a first power and drive the heater to a second power, as taught by Tumpold, in the method of Nakamura to provide the two or more temperatures used during calibration. Additionally/alternatively, the multiple power levels of a heater taught by Tumpold is an art-recognized equivalent means for generating the multiple temperatures used in the calibration of Nakamura, Park, etc.
     Regarding the limitations of “the first heater raises the temperature of the substrate, the temperature of the first sensing element, and the temperature of the second sensing element”, “wherein when the first heater outputs the first power, the temperature sensor operates to obtain the first sensed temperature value”, and “wherein when the first heater outputs the second power, the temperature sensor operates to obtain the second sensed temperature value”: these limitations are met by the above combination. Specifically, Nakamura teaches that the pressure sensor is calibrated for temperature using multiple temperatures. Nakamura teaches that the multiple temperatures are due to the heat generated by heat generating components (13, 13y, 13z, etc.); however, Nakamura fails to explicitly teach that the temperatures are due to powering the heat generating components at differing power levels. Thus, when using the multiple heater power levels of Tumpold, the sensing of the first and second temperature values of Nakamura are done at the first and second power levels, respectively.
Regarding claim 22:Nakamura, Ando, and Makaram teach all the limitations of claim 19, as mentioned above.Nakamura also teaches (e.g. FIGS. 3-4 and 13):
wherein the first environmental sensor (humidity sensor 12a) comprises a first sensing element (that of 12a which senses/transduces humidity), and the second environmental sensor (gas sensor 13a) comprises a second sensing element (that of 13a which senses/transduces the gas)
Nakamura fails to teach:
wherein the first environmental sensor comprises a first heater and the second environmental sensor comprises a second heater; the first heater and the second heater raise the temperature of the substrate, the temperature of the first sensing element, and the temperature of the second sensing element to rise, and the calibration method further comprises: by the processing circuit, driving the first heater to operate; and by the processing circuit, driving the first heater and the second heater to operate simultaneously; wherein when the first heater operates and the second heater dose not operate, the temperature sensor operates to obtain the first sensed temperature value, and wherein when the first heater and the second heater operate at the same time, the temperature sensor operates to obtain the second sensed temperature valueAndo teaches:
wherein the first environmental sensor comprises a first heater and the second environmental sensor comprises a second heater (Gas sensor - [0003], [0005]. Humidity sensor - e.g. [0006]-[0007], [0019], [0024])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first environmental sensor equipped with a first heater and the second environmental sensor equipped with a second heater, as taught by Ando, in the method of Nakamura as thermal gas sensors and thermal humidity sensors are art-recognized equivalents to the gas sensor and humidity sensor of Ando. The examiner notes that the combination yields the device of Nakamura in which the humidity sensor and gas sensor are a thermal humidity sensor and thermal gas sensor (taught by Ando), respectively. This yields the humidity sensor and gas sensor each having a respective heater.Tumpold teaches:
driving the first heater to operate; driving the first heater and the second heater to operate simultaneously; when the first heater operates and the second heater dose not operate, the first temperature is generated; wherein when the first heater and the second heater operate at the same time, the second temperature is generated ([0091] - last sentence)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive only the first heater to generate the first temperature and drive both the first and second heaters to generate the second temperature, as taught by Tumpold, in the method of Nakamura to provide the two or more temperatures used during calibration. Additionally/alternatively, the generation of the first and second temperatures taught by Tumpold is an art-recognized equivalent means for generating the multiple temperatures used in the calibration of Nakamura.
     The limitations of “the first heater and the second heater raise the temperature of the substrate, the temperature of the first sensing element, and the temperature of the second sensing element to rise”, “the temperature sensor operates to obtain the first sensed temperature value”, and “the temperature sensor operates to obtain the second sensed temperature value” are met upon the above combination.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Ando et al. (US 20190310212 A1), in further view of Makaram et al. (US 20190033274 A1), and in further view of Park et al. (US 20140190237 A1).Regarding claim 23:Nakamura, Ando, and Makaram teach all the limitations of claim 19, as mentioned above.Nakamura also teaches:
wherein, the step of obtaining the at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value by the processing circuit comprises: applying a first atmospheric pressure to the sensing device; when the first atmospheric pressure is applied to the sensing device and the temperature sensor operates and obtains the first sensed temperature value, driving the pressure detector to sense pressure and generating a first pressure output value by the processing circuit; when the first atmospheric pressure is applied to the sensing device and the temperature sensor operates and obtains the second sensed temperature value, driving the pressure detector to sense pressure and generating a second pressure output value by the processing circuit; and by the processing circuit, performing a calculation using the first sensed temperature value, the second sensed temperature value, the first pressure output value, and the second pressure output value to obtain the at least one temperature calibration parameter ([0050], [0055]-[0057], [0060], [0062], [0073]-[0074], [0076]; Nakamura teaches taking at least three measurements from the sensor to be calibrated for each of the at least two temperatures. Nakamura teaches in [0073]-[0074] that this may be done for the pressure sensor. Thus Nakamura teaches the claimed “first pressure output value” and “second pressure output value”.)
Nakamura fails to teach:
the at least one temperature calibration parameter is a first output offset calibration parameterPark teaches:
the at least one temperature calibration parameter is a first output offset calibration parameter (e.g. abstract, [0041], [0045], [0046], [0101], [0104])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one temperature calibration parameter include an offset calibration parameter and a gain calibration parameter, as taught by Park, in the device of Nakamura to increase accuracy. Nakamura teaches calibration of the pressure sensor, but fails to explicitly teach that the calibration is done using offset and/or gain. By calibrating using both offset and gain, increased accuracy is achieved.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20190145834 A1) in view of Ando et al. (US 20190310212 A1), in further view of Makaram et al. (US 20190033274 A1), in further view of Park et al. (US 20140190237 A1) and in further view of Schanz et al. (EP 2827145 A1).Regarding claim 24:Nakamura, Ando, Makaram, and Park teach all the limitations of claim 23, as mentioned above.Nakamura fails to teach:
wherein the step of obtaining the at least one temperature calibration parameter of the pressure sensor according to the first sensed temperature value and the second sensed temperature value by the processing circuit further comprises: applying a second atmospheric pressure to the sensing device; when the sensing device is applied by the second atmospheric pressure and the temperature sensor operates and obtains the first sensed temperature value, driving the pressure detector to detect pressure and generating a third pressure output value by the processing circuit; when the second atmospheric pressure is applied to the sensing device and the temperature sensor operates and obtains the second sensed temperature value, driving the pressure detector to detect pressure and generating a fourth pressure output value by the processing circuit; and by the processing circuit, performing a calculation using the first sensed temperature value, the second sensed temperature value, the first pressure output value, the second pressure output value, the third pressure output value, and the fourth pressure output value to obtain a first output gain calibration parameter among the at least one temperature calibration parameterSchanz teaches:
applying a second atmospheric pressure to the pressure sensor ([0012], [0014])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply more than one pressure to the pressure sensor, as taught by Schanz, in the method of Nakamura to increase accuracy. By performing the calibration at multiple known reference pressures, increase accuracy of calibration and pressure sensor output is achieved.Park teaches:
obtain a first output gain calibration parameter among the at least one temperature calibration parameter (e.g. abstract, [0041], [0045], [0046], [0101], [0104])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one temperature calibration parameter include an offset calibration parameter and a gain calibration parameter, as taught by Park, in the device of Nakamura to increase accuracy. Nakamura teaches calibration of the pressure sensor, but fails to explicitly teach that the calibration is done using offset and/or gain. By calibrating using both offset and gain, increased accuracy is achieved.
     The examiner notes that Nakamura explicitly teaches taking at least three measurements from the pressure sensor for each of the at least two temperatures used in calibration. Schanz teaches that, during calibration, the pressure sensor should be exposed to various differing reference conditions. Thus, the combination yields the calibration process of Nakamura being done for each a plurality of applied, known, reference pressures. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Watabe et al. (JP 2018048963 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855